Citation Nr: 0124996	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher rating for residuals of a right 
arm gunshot wound, muscle group III, with compound fracture 
of the humerus, retained foreign bodies in the scapular 
region and multiple scars, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a higher rating for residuals of a right 
upper thigh gunshot wound, muscle group XV, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for a left thigh donor 
site scar, currently evaluated as noncompensable.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from September 1947 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the following:  a rating 
higher than 40 percent for residuals of a right arm gunshot 
wound, muscle group III, with compound fracture of the 
humerus, retained foreign bodies in the scapular region and 
multiple scars; a rating higher than 10 percent for residuals 
of a right upper thigh gunshot wound, muscle group XV; a 
compensable evaluation for a left thigh donor site scar, and; 
a TDIU.  The Board addresses the issue pertaining to the left 
thigh scar in the REMAND portion of this decision.  The Board 
defers review of the TDIU claim pending completion of the 
additional factual development described in the REMAND.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appellate issues pertaining to 
right arm and right upper thigh gunshot wounds.

2.  The veteran's service-connected residuals of a right arm 
gunshot wound, muscle group III, with compound fracture of 
the humerus, retained foreign bodies in the scapular region 
and multiple scars are manifested by no more than severe 
disability.

3.  Manifestations of the veteran's service-connected 
residuals of a right upper thigh gunshot wound, muscle group 
XV, are moderately severe but not severe.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 40 percent for 
residuals of a right arm gunshot wound, muscle group III, 
with compound fracture of the humerus, retained foreign 
bodies in the scapular region and multiple scars have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159 and 3.326(a); 38 C.F.R. Part 
4, including § 4.73, Diagnostic Code 5303 (2001).

2.  The criteria for a 20 percent evaluation for residuals of 
a right upper thigh gunshot wound, muscle group XV, have been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159 and 3.326(a); 38 C.F.R. Part 
4, including § 4.73, Diagnostic Code 5315 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to higher evaluations for 
service-connected residuals of right arm and right upper 
thigh gunshot wounds because the disorders are more disabling 
than contemplated by the current disability ratings.

The Board finds that VA has met its duty to assist the 
veteran to develop these claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  During the pendency of the 
appeal the RO has provided the veteran with a Statement of 
the Case (SOC), including notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO verified the veteran's service and obtained 
and associated with the claims file, to the extent possible, 
pertinent records including service medical records, private 
and VA medical records, including reports of VA examinations 
during the pendency of this matter, and other records, if 
any, which the veteran identified as pertinent to the claims.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Right arm gunshot wound

The veteran was service connected for residuals of a right 
arm gunshot wound, muscle group III, by an April 1952 rating 
decision which also assigned a 30 percent disability rating 
pursuant to DC 5303.  In December 1988 the Board affirmed 
this rating pursuant to the same DC.  The December 1988 
decision includes a detailed review of the history and 
medical evidence pertaining to this disability and is 
incorporated herein by this reference.  In May 1999 the RO 
increased the rating to 40 percent pursuant to the same DC.  

Under 38 C.F.R. § 4.73, DC 5303, pertaining to injury of 
Group III muscles affecting arm elevation abduction to 
shoulder level and related to arm swing, a severe injury 
warrants a 40 percent rating on the dominant side and a 30 
percent rating on the non-dominant side, a moderately severe 
injury warrants a 30 percent rating on the dominant side and 
a 30 percent rating on the non-dominant side, a moderate 
injury warrants a 20 percent rating on both sides, and a 
slight injury does not warrant a compensable rating on either 
side.

Medical evidence associated with the record since the Board's 
December 1988 decision includes several reports of VA 
examinations of the veteran's right arm and shoulder 
disability.  A report of an August 1995 VA bones examination 
notes the veteran's complaints of right shoulder pain and 
numbness.  The examiner found a deep excavating wound 
including a scar in the right humerus area, with atrophy of 
the triceps and biceps muscles, post-traumatic right shoulder 
and right elbow degenerative joint disease, decreased range 
of right shoulder motion, decreased right shoulder motor 
power and pain.  Contemporaneous X-rays of the veteran's 
right shoulder and humerus showed the presence of a metallic 
foreign body, a healed fracture of the mid-shaft of the 
humerus and two bone screws, but were otherwise negative for 
pathology.  During a January 1999 muscles and scars 
examination, the veteran did not complain of right shoulder 
or arm discomfort.  Findings included moderate right triceps 
and biceps muscle loss, loss of at least half right arm and 
elbow muscle strength, increasing right shoulder pain upon 
movement, normal right elbow range of motion and diminished 
right shoulder range of motion.  Diagnosis was status post 
shell fragment wound of the right shoulder and arm with 
moderate loss of strength and range of motion.  
Contemporaneous X-rays disclosed status post right humerus 
fracture with moderate osteoarthritis and retained soft 
tissue foreign bodies.

More recent VA examinations disclosed similar findings.  Upon 
general medical examination in January 2001 the veteran 
reported "a chronic burning sensation in the right shoulder 
and arm" and "some limitations in holding any objects such 
as a coffee cup, or a light weight in his right arm."  The 
examiner noted that the veteran was right handed.  Findings 
included substantial posterior right arm muscle loss -- 
confirmed by accompanying photographs -- restricted motion of 
the right shoulder, elbow and arm, right arm motor strength 
and good right hand grip.  The examiner confirmed that the 
veteran's right arm and shoulder disorders limited 
occupational and daily living abilities.  A contemporaneous 
neurological report showed normal right arm function.  During 
a February 2001 muscles examination, the veteran reported 
constant right elbow pain and tingling from the right mid-
humerus to the wrist.  Findings included loss of muscle mass 
around the gunshot wound.  The examiner noted no loss of 
right arm strength.

Analysis of the record under VA guidelines for characterizing 
the severity of a muscle disability discloses that the 
evidence documents no more than severe disability.  38 C.F.R. 
§ 4.56.  This is the highest level of disability for this 
disorder contemplated by the rating schedule.  It is 
consistent with the current 40 percent rating, the highest 
schedular rating available for a muscle group III disability.  
See 38 C.F.R. § 4.73, DC 5303.  No other DC is appropriate 
for evaluating this disability.  Neither is there medical 
evidence showing additional ratable disability attributable 
to this disability.  An evaluation in excess of 40 percent is 
not available pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995), because the veteran is already receiving the maximum 
evaluation available under a code that contemplates 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Right thigh gunshot wound

The veteran was service connected for residuals of a right 
upper thigh gunshot wound, muscle group XV, by an April 1952 
rating decision which also assigned a 10 disability rating 
pursuant to DC 5315.  In December 1988, the Board affirmed 
this rating pursuant to the same DC.  The December 1988 
decision includes a detailed review of the history and 
medical evidence pertaining to this disability and is 
incorporated herein by this reference

Under 38 C.F.R. § 4.73, DC 5315, pertaining to muscle group 
XV injuries affecting hip flexion and adduction and knee 
flexion, a 30 percent disability rating is warranted for 
severe disability; a 20 percent disability rating is 
warranted for moderately severe disability; a 10 percent 
disability rating is warranted for moderate disability, and; 
a slight disability is noncompensable.  VA regulations 
provide guidelines for characterizing the severity of muscle 
disability at each of these four levels.  38 C.F.R. § 4.56.

Medical evidence associated with the record since the Board's 
December 1988 decision includes several reports of VA 
examinations of the veteran's right thigh.  A report of an 
August 1995 VA muscles examination notes the veteran's 
complaints of right thigh numbness, confirmed by the 
examiner.  Findings also included a 4x2 inch adherent gunshot 
scar involving the rectus femoris muscle and a skin graft, 
right hip flexion limited to 95 degrees, full right knee 
flexion and absence of pain.  During a January 2001 
examination the veteran complained of a burning sensation of 
the right leg and inability to move the leg steadily.  The 
examiner confirmed a gunshot wound to muscle group XV, the 
veteran's unsteady gait, inability to lie flat on the 
examination table and his difficulty moving and accomplishing 
simple physical tasks such as ambulation, undressing, or 
moving from his wheelchair to the examining table.  The 
examiner did not attribute these disabilities to the muscle 
group XV injury, but suggested a possible link with spinal 
arthritis or a recent accident.  Findings also included 
substantial right anterior thigh muscle loss - confirmed by 
accompanying photographs.  The veteran's right leg was 
neurologically normal.  However, there was no further 
examination of the right hip or leg because of the veteran's 
inability to stand or to get on the examination table at the 
time of the examination.  A report of a February 2001 muscles 
examination notes loss of muscle mass around the right thigh 
injury but normal right leg muscle strength.

Review of the most recent medical evidence discloses that the 
veteran's current right thigh symptomatology is substantially 
consistent with that which the Board found in its December 
1988 decision.  At the time of the earlier decision, the 
veteran also had complained of right thigh numbness.  
Findings included a 4x2 inch adherent scar involving the 
muscle loss and a skin graft and absence of right knee 
dysfunction.  However, current evidence shows a limitation of 
right hip flexion to 95 degrees.  Normal hip flexion is 120 
degrees.  38 C.F.R. § 4.71, Plate II.  While it is unclear 
whether the limitation of right hip motion is attributable to 
the service-connected gunshot wound, the Board grants the 
benefit of the doubt to the veteran as required by VA law.  
See 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
manifestations of the veteran's muscle group XV right thigh 
disorder, including a missile track through a muscle group; 
loss of muscle substance and positive evidence of impairment, 
constitutes a moderately severe disability.  See 38 C.F.R. 
§ 4.56(d)(3)(iii).  However, evidence is insufficient to 
demonstrate severe disability.  That is, there is no showing 
of wide damage to muscle groups in the missile track, 
abnormal muscle swelling or hardening upon contraction, 
severe functional impairment, intermuscular trauma or 
explosive effect, scar adhesion to bone, diminished muscular 
excitability, adaptive contraction of an opposing muscle 
group or atrophy.  See 38 C.F.R. § 4.56(d)(4).  In 
consideration of the foregoing and resolving doubt in the 
veteran's favor, the Board finds that a 20 percent schedular 
disability rating is appropriate for a moderately severe 
right thigh disability.  38 C.F.R. § 4.73, DC 5315.

Conclusion

The Board has considered clinical manifestations of the 
disabilities at issue here, including effects upon the 
veteran's earning capacity and ordinary daily life.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  As to the right arm, the 
Board has determined that there is not such a state of 
equipoise of positive and negative evidence to warrant a 
determination more favorable to the veteran.  See 38 U.S.C.A. 
§ 5107(b).  The Board also has considered all potentially 
applicable DC provisions.  In the future higher ratings may 
be appropriate if manifestations of the veteran's 
disabilities worsen.  See 38 C.F.R. § 4.1.

In addition to consideration of the veteran's claims under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disabilities to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Indeed, medical evidence fails to show 
that the veteran sought or received repeated treatment of any 
kind for the disabilities for which he seeks an increased 
evaluation here.


ORDER

A rating higher than 40 percent for residuals of a right arm 
gunshot wound, muscle group III, with compound fracture of 
the humerus, retained foreign bodies in the scapular region 
and multiple scars is denied.

A rating of 20 percent for right upper thigh gunshot wound 
residuals, muscle group XV, is granted.


REMAND

The veteran contends that the RO improperly denied his claim 
for a compensable evaluation for a left thigh donor site 
scar.  However, review of the record discloses that 
additional RO action is required prior to further Board 
review of the veteran's claims.

During the course of this appeal, a substantial change in VA 
law affecting this matter redefines VA's duty to assist and 
to notify a claimant of information and evidence necessary to 
substantiate a claim for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The VCAA and regulations promulgated pursuant 
thereto also eliminates the concept of a well-grounded claim 
and requires VA to make a reasonable effort to assist a 
veteran to obtain evidence necessary to substantiate a claim, 
which may include medical or other records and a medical 
examination or opinion.  Id; 66 Fed. Reg. 45,620, 45,632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and accompanying 
regulations are applicable to all claims filed on or after 
the date of its enactment and to claims filed before the date 
of enactment but not finally adjudicated by that date.  VCAA 
at § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
REMAND of this case is required for compliance with VCAA 
notice and duty to assist provisions.

Specifically, the Board finds that there is inadequate 
medical evidence upon which to evaluate the veteran's left 
thigh scar.  The record shows that the veteran's service-
connected disorders underwent several VA examinations since 
1995.  However, although the examination reports and 
photographs confirm the existence of the left thigh donor 
site scar, there is no recent description of the scar or its 
manifestations, symptomatology or disability, if any, 
attributable to the scar.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
sections 3 and 4 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107), and ; 66 Fed. Reg. 45,620, 
45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The RO shall arrange for VA 
examination of the veteran's left thigh 
scar by an appropriate physician to 
determine the nature and extent of 
current symptoms or disability, if any, 
attributable to the scar.  The examiner 
should review the claims file, conduct 
all indicated studies, report pertinent 
medical complaints, symptoms and clinical 
findings, and provide a medical rationale 
for all conclusions and opinions.  The 
examiner also should review pertinent 
aspects of the veteran's medical and 
employment history and provide an opinion 
as to the effects of the veteran's 
service-connected left thigh scar upon 
the veteran's ordinary activity and on 
how it impairs him functionally.  The 
veteran is advised that failure to report 
for a scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure full completion 
of the aforementioned development.

The RO shall readjudicate both the veteran's left thigh scar 
and the TDIU claims.  If the RO continues to deny either 
claim , it shall issue a Supplemental Statement of the Case 
and provide the veteran and his representative with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for further review.  The purpose 
of this REMAND is to obtain additional development.  The 
Board intimates no opinion as to the merits of the case.  
Although the veteran need not take further action until so 
notified by the RO, he may submit to the RO additional 
evidence and argument pertaining to this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

